—Judgment, Supreme *335Court, Bronx County (Harold Silverman, J.), rendered May 13, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of ¿Vs to 9 years, unanimously affirmed.
Defendant’s challenge for cause was properly denied. The prospective juror expressed no doubt as to his ability to be fair, and, in any event, the totality of his responses provided unequivocal assurances of his impartiality notwithstanding his brother-in-law’s drug-related death and his family relationship with two police officers (see, People v Johnson, 94 NY2d 600). Concur — Williams, J. P., Wallach, Lerner, Rubin and Friedman, JJ.